Mr. Bates, jr., assigned as error, that the narr set out a judgment for $485 45, as the foundation of the action; and the judgment here rendered was for $920 23, as a gross sum for the debt, and no part for damages. There was no count for interest.
Mr. Wales, for defendant in error, said the informality, if any, was cured by statute. "Judgment shall not be reversed for any clerical misprison or defect of form." (8 Del. Laws, 67.)
The rule of the English courts on the subject of amendments is, that they may be made by any court having possession of the record, in any matter that tends to the furtherance of justice. Such amendments are not made under the statute of jeofails, but under the general authority of the court. (7 Term Rep., 696; 1 P.  Duer. Pr., 601; Ibid, 301.) Our act of assembly uses the words of the English authorities in allowing amendments tending to the furtherance of justice. It authorizes the court before whom a record is, even after judgment, "to order any amendment that will tend to the furtherance of justice." (8 vol., 67.) Judgment may be amended after error brought. Such judgment may be amended by changing it from "de bonis propis" to "de bonis testatoris si," c., c. (Dougl., 116; Burr., 2730; Sellon's Prac., 407.) So if the judgment do not say that the damages *Page 284 
occasione detentionis debiti were awarded ex assensu suo, it may be amended, though it has been assigned for error. Amendments allowed after argument on error. (Str., 786.) After judgment the court below could not amend this judgment, but the record being before this court the judgment may be amended in the respects here excepted to, either under the English practice or under our Constitution and act of assembly.
The only amendment necessary to perfect this judgment, is to insert the words "by way of damages," and make the other corresponding alterations.
Judgment. — It is therefore ordered by the Court of Errors and Appeals, that the judgment and decree in the court below, upon the plea of nul tiel record, be and the same is hereby amended, by striking out the words "to wit, the debt, interest and costs," and inserting after the words "record of the said judgment," the words "and also interest thereon by way of damages," so that the judgment in that part hereby amended, will be in these words:" his said debt mentioned in the record of said judgment, and also interest thereon by way of damages." And it is further ordered by the said court, that the order of the Superior Court, by which it was referred to the prothonotary to ascertain the amount of said judgment, and the amount ascertained by him under said order of reference, as also the several writs of execution, and all proceedings subsequent to said judgment, be and the same are hereby set aside.
Judge WOOTTEN dissented.